DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2014/0230645 to Bauer et al. in view of US 4913268 to Parker et al., DE-4430502 (DE’502), and US Patent 4628579 to Taylor.
Re: claim 1.  Bauer et al. show in figure 1 a gas cushion device comprising: a cylinder 1 made of a material; a piston 9 made of a material, the piston being slidably fitted in the cylinder as shown, a gas N2 or nitrogen enclosed in the cylinder to energize the piston, and an oil feeding mechanism 33, 37, 41, 45 configured to feed a lubricating oil to a fitting portion shown in the area of 33 between an inner circumferential surface of an inward flange portion, as labeled, of the cylinder and an outer peripheral surface of a shaft portion shown at the end of the lead line of element number 9 of the piston 9, wherein the fitting portion is fitted in a state as shown and as described in paragraph [0050] in which it is described that the selection of the outer diameter of the piston rod  and the inner diameter of the cylinder tube 1 can be adjusted, and wherein the oil feeding mechanism has an opening, as labeled, provided in a side surface of a main body of the cylinder fitted with a piston main body portion and an opening 41 provided in the inward flange portion of the cylinder fitted with the shaft portion of the piston, but is silent with regards to cylinder and piston being made from alloy steel and the specific description of the state being an interference fit state.
Parker et al. teach in col. 3 lines 10-12 the limitation of a cylinder being made from alloy steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder of Bauer et al. to have been made of alloy steel, in view of the teachings of Parker et al., in order to provide a cylinder with the benefits of enhanced corrosion resistance, increased hardenability, and superior strength.
DE’502 teaches in claim 4 the use of a piston being formed of alloy steel.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the piston of Bauer et al., as modified, to have been made of alloy steel, in view of the teachings of DE’502, in order to provide a piston with the benefits of enhanced corrosion resistance, increased hardenability, and superior strength.
Taylor teaches in col. 5 lines 18-24 the use of a piston and cylinder arrangement forming an interference fit state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the state of the piston cylinder arrangement of Bauer et al., as modified, to have been an interference fit state, in view of the teachings of Taylor, in order to provide a means of adjusting the force-stroke characteristic of the gas cylinder depending on the particular application.
[AltContent: textbox (Opening in side surface of a main body of cylinder)]
[AltContent: arrow][AltContent: textbox (Larger diameter of piston inside cylinder)]
[AltContent: textbox (Inward flange portion of the cylinder)][AltContent: arrow][AltContent: textbox (Reduced diameter of piston outside cylinder)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    253
    531
    media_image1.png
    Greyscale



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2014/0230645 to Bauer et al. in view of Parker et al, DE’502, and US Patent 4628579 to Taylor as applied above, and further in view of US Patent 3155120 to Focht.
Focht teaches in figure 1 the limitation wherein a shaft portion 5 of a piston 3, 5 is tapered as shown and reduced in diameter from inside a cylinder 1 toward outside of the cylinder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shaft portion of Bauer et al., as modified, to have been tapered, in view of the teachings of Focht, in order to provide a means of reducing material usage to achieve weight and cost savings.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2014/0230645 to Bauer et al. in view of Parker et al, DE’502, and US Patent 4628579 to Taylor as applied above, and further in view of US Patent Application 2009/0159828 to Esser.
Esser teaches in paragraph [0011] the limitation wherein a frictional force is smaller than a repulsive force by a gas acting on a piston within a cylinder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the frictional force due to the interference fit of Bauer et al., as modified, to have been smaller than a repulsive force by the gas, in view of the teachings of Esser, in order to provide a means of ensuring that the piston remains slidable during operation and not stuck due to frictional resistance.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2014/0230645 to Bauer et al. in view of US 4913268 to Parker et al., DE-4430502 (DE’502), and US Patent 4628579 to Taylor as applied above, and further in view of US 2010/0038179 to Kimura.
Bauer et al., as modified, teach in figure 1 of Bauer et al. the limitation wherein the oil feeding mechanism comprises a space 23 formed between a lower surface of the inward flange portion, as labeled, of the cylinder and an upper surface of the piston main body portion shown in the area of 19 so that a volume of the space is increased when the piston 9 is depressed and the volume of the space is decreased when the piston is pulled out, and the space constitutes a pump that takes fluid into the fitting portion 33 from the opening provided in a side surface of a main body of the cylinder 1 when the piston is depressed and discharges lubricating oil 39 in the fitting portion provided in the inward flange portion of the cylinder when the piston is pulled out, but is silent with regards to the fluid being taken into the fitting portion from the opening provided in the side surface of the main body of the cylinder being lubricating oil.
Kimura teaches in figure 5 the use of fluid being taken into a fitting portion 47 from an opening 71 provided in a side surface of a main body of a cylinder 45, 46 being lubricating oil as described in paragraph [0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pressurized lubricating oil arrangement of Bauer et al., as modified, to have included the use of lubricating oil being taken into a fitting portion from an opening provided in a side surface of a main body of a cylinder with the pressurization means being in the form of an accumulator 67 outside of the oil transporting path from the opening in the side surface of the main body and the fitting portion, in view of the teachings of Kimura, in order to provide an alternate means of pressurizing the oil flow in the spring while facilitating the repair or replacement of the pressurizing accumulator by maintaining an oil path from the space to the fitting portion without having to interrupt a path of gas (e.g. see the gas path 45 that would be disturbed with replacement or repair of accumulator 37 situated between the space and the fitting portion of Bauer et al.).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2014/0230645 to Bauer et al. in view of US 4913268 to Parker et al., DE-4430502 (DE’502), and US Patent 4628579 to Taylor as applied above, and further in view of US Patent 1952902 to Barros.
Bauer et al., as modified, teaches in figure 1 of Bauer et al. the limitation wherein the cylinder is provided with at least one first recess 33 arranged in a piston sliding direction at the fitting portion wherein the at least one first recess is an oil groove 33, but is silent with regards to the at least one first recess being a plurality of first recesses and the piston being provided with a plurality of second recesses in the form of oil grooves arranged in the piston sliding direction wherein a first fitting surface is formed between the first recesses and a second fitting surface is formed between the second recesses.
Barros teaches in figure 1 the use of multiple first recesses or the shown helical grooves provided on a cylinder A arranged in a piston sliding direction and a piston E provided with a plurality of second recesses or the shown helical grooves arranged in the piston sliding direction wherein a first fitting surface or surface of the projection that is formed between the first recesses and a second fitting surface or surface of the projection that is formed between the second recesses is shown.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one recess and the opposing surface of the piston of Bauer et al., as modified, to have included a plurality of recesses, in view of the teachings of Barros, in order to provide a means of automatically lubricating the fitting area between the cylinder and the piston to help reduce wear and tear to a minimum as taught by Barros in pg. 2 lines 51-55.  Also see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.      
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.
Response to Amendment
The AFCP 2.0 request has been acknowledged; however, Examiner has chosen to treat the amendment under pre-pilot procedure since the finality of the rejection of the last Office action has been withdrawn in light of the Barros reference used in the rejection of claim 5 as set forth above.  The current Office action is based on non-entry of the amendment filed on 11/21/22.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mmb

December 14, 2022

/MELODY M BURCH/Primary Examiner, Art Unit 3657